DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al [US 2018/0101450 A1].
	As to claims 11 and 21, Park et al teach a method of operating a storage system including a master storage device, a slave storage device, and a controller hub coupling the master storage device to the slave storage device [e.g., “A drive (referred to as ‘master drive’ or ‘master storage device’) used as a master device among drives creates a write command, a read command, or a RAID rebuild command for itself using data stored in the submission queue, the completion queue, and/or the data buffer, and issues or outputs the write command, the read command, or the RAID rebuild command to a drive (referred to as ‘slave drive’, ‘peer drive’, or ‘peer storage device’) used as the slave device among the drives” in paragraph 0026; “In addition, the first drive 130-1 may be used as a master drive for issuing a command to each of drives 130-2, 130-3, 130-4, and 130-6. Moreover, as shown in FIG. 6 or 7, when the first drive 130-1 is used as a master drive, a second drive 130-2 may be used as a slave drive (or peer drive) and, when the  second drive 130-2 is used as a master drive, a third drive 130-3 may be used as a slave drive (or peer drive)” in paragraph 0029], the method comprising:
receiving, by the master storage device, a command processing request from a host [e.g., “As shown in FIGS. 6 and 7, the host system 110 transmits only a RAID (or data) rebuild command (CMD0 or CMDa) triggering a start of the RAID rebuild operation to each one of the drives 103-1 to 130-4, and the peer-to-peer communications among the drives 130-1 to 130-4 for creating rebuild data is initiatively performed by each of the drives 130-1 to 130-4 for itself without the intervention of the host system 110” in paragraph 0039; “The host system 110 may transmit each of RAID rebuild commands CMDi (where i is 1, 2, 3, or 4) to each of the source drives 130-1 to 130-4 through the PCIe switch 120 for the RAID rebuild operation. The RAID rebuild command CMDi may include an operation code OPi instructing execution of the RAID rebuild operation, rebuild allocation information (RAIi), and the number (or information on the number; NUM) of source drives 130-1 to 130-4 necessary for RAID rebuilding” in paragraph 0045];
distributing, by the master storage device, the command processing request through the controller hub according to a predetermined Redundant Array of Independent Disks (RAID) level [e.g., “According to at least some example embodiments of the inventive concepts, RAID systems described in the present disclosure (e.g., RAID  systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034; “As shown in FIGS. 6 and 7, the host system 110 transmits only a RAID (or data) rebuild command (CMD0 or CMDa) triggering a start of the RAID rebuild operation to each one of the drives 103-1 to 130-4, and the peer-to-peer communications among the drives 130-1 to 130-4 for creating rebuild data is initiatively performed by each of the drives 130-1 to 130-4 for itself without the intervention of the host system 110” in paragraph 0039; “The host system 110 may transmit each of RAID rebuild commands CMDi (where i is 1, 2, 3, or 4) to each of the source drives 130-1 to 130-4 through the PCIe switch 120 for the RAID rebuild operation. The RAID rebuild command CMDi may include an operation code OPi instructing execution of the RAID rebuild operation, rebuild allocation information (RAIi), and the number (or information on the number; NUM) of source drives 130-1 to 130-4 necessary for RAID rebuilding” in paragraph 0045];
performing, by the master and slave storage devices, an operation corresponding to the command processing request [e.g., figs. 2, 3, 5]; and
transmitting, by the master storage device, a complete queue (CQ) to the host when the operation is completed [e.g., “The first control logic circuit 136-1 reads the indication signal written in the second completion queue CQB2 based on the completion interrupt issued by the second control logic circuit 136-2 and changes a value of the second completion queue Head Doorbell register CH2 from 0 to 1” in paragraph 0084; “According to at least some example embodiments of the inventive concepts, the first control logic circuit 136-1 writes an indication signal indicating a success of generating of the rebuild data A5 or a success of the writing of the rebuild data A5 in the first completion queue CQB1 based on the completion interrupt issued by at least one of the control logic circuits 136-1 to 136-4 and 136-6” in paragraph 0099; “The first control logic circuit 136-1 changes a value of the first completion queue Tail Doorbell register CT1 from 0 to 1. Then, the first control logic circuit  136-1 issues a completion interrupt to the host system 110 through the PCIe switch 120” in paragraph 0100].
As to claim 12, Park et al teach wherein the distributing of the command processing request comprises distributing a command to the slave storage device such that data to be stored is striped across the slave storage device and the master storage device [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034, “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5 creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107].
As to claim 13, Park et al teach wherein the distributing of the command processing request comprises distributing a command to the slave storage device such that data to be stored is mirrored on the slave storage device and the master storage device [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034].
As to claim 14, Park et al teach wherein the performing of the operation comprises generating, by the master storage device, and storing therein a parity for error correction of data [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034; “It is assumed that a third drive 130-3A is a drive for storing parity data PDATA of data DATA1 stored in the first drive 130-1 and data DATA2 stored in the second drive 130-2” in paragraph 0153].
As to claim 15, Park et al teach wherein the performing of the operation comprises storing, by at least one of the master storage device and the slave storage device, therein a parity for error correction of data [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034; “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5  creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107; “It is assumed that a third drive 130-3A is a drive for storing parity data PDATA of data DATA1 stored in the first drive 130-1 and data DATA2 stored in the second drive 130-2” in paragraph 0153].
As to claim 16, Park et al teach wherein the command processing request includes a read request for reading data stored in the master and slave storage devices, and  wherein the performing of the operation comprises: reading, by the master and slave storage devices, therefrom the data corresponding to the read request; and transmitting, by the master and slave storage devices, the read data to a host memory [e.g., “A drive (referred to as ‘master drive’ or ‘master storage device’) used as a master device among drives creates a write command, a read command, or a RAID rebuild command for itself using data stored in the submission queue, the completion queue, and/or the data buffer, and issues or outputs the write command, the read command, or the RAID rebuild command to a drive (referred to as ‘slave drive’, ‘peer drive’, or ‘peer storage device’) used as the slave device among the drives” in paragraph 0026, “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5 creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107].
As to claim 17, Park et al teach wherein the command processing request includes a write request for storing data into the master and slave storage devices, and  wherein the performing of the operation comprises: receiving, by the master and slave storage devices, the data corresponding to the write request from a host memory; and  storing, by the master and slave storage devices, therein the data [e.g., “A drive (referred to as ‘master drive’ or ‘master storage device’) used as a master device among drives creates a write command, a read command, or a RAID rebuild command for itself using data stored in the submission queue, the completion queue, and/or the data buffer, and issues or outputs the write command, the read command, or the RAID rebuild command to a drive (referred to as ‘slave drive’, ‘peer drive’, or ‘peer storage device’) used as the slave device among the drives” in paragraph 0026; “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5 creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107].
As to claim 18, Park et al teach further comprising notifying, by the slave storage device, completion of the operation thereof to the master storage device when the operation thereof is completed in response to the command processing request [e.g., “The first control logic circuit 136-1 reads the indication signal written in the second completion queue CQB2 based on the completion interrupt issued by the second control logic circuit 136-2 and changes a value of the second completion queue Head Doorbell register CH2 from 0 to 1” in paragraph 0084, “According to at least some example embodiments of the inventive concepts, the first control logic circuit 136-1 writes an indication signal indicating a success of generating of the rebuild data A5 or a success of the writing of the rebuild data A5 in the first completion queue CQB1 based on the completion interrupt issued by at least one of the control logic circuits 136-1 to 136-4 and 136-6” in paragraph 0099; “The first control logic circuit 136-1 changes a value of the first completion queue Tail Doorbell register CT1 from 0 to 1. Then, the first control logic circuit  136-1 issues a completion interrupt to the host system 110 through the PCIe switch 120” in paragraph 0100].
As to claim 19, Park et al teach wherein the distributing is performed through Peer-to-Peer (P2P) routing between the master storage device and the slave storage device [e.g., “The source drives 130-1 to 130-4 may transmit or receive data (or source data) necessary for RAID rebuilding to or from each other through the PCIe switch 120 by the peer-to-peer communications to perform the RAID rebuild operation for the rebuild drive 130-6” in paragraph 0044].
As to claim 20, Park et al teach wherein the distributing is performed through a protocol according to Peripheral Component Interconnect (PCI) or PCI Express (PCIe} [e.g., “The source drives 130-1 to 130-4 may transmit or receive data (or source data) necessary for RAID rebuilding to or from each other through the PCIe switch 120 by the peer-to-peer communications to perform the RAID rebuild operation for the rebuild drive  130-6” in paragraph 0044].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0101450 A1] in view of Kim [KR 10-2010-0107281].
	As to claim 1, Park et al teach a storage system, comprising:
a master storage device [e.g., “A drive (referred to as ‘master drive’ or ‘master storage device’) used as a master device among drives creates a write command, a read command, or a RAID rebuild command for itself using data stored in the submission queue, the completion queue, and/or the data buffer, and issues or outputs the write command, the read command, or the RAID rebuild command to a drive (referred to as ‘slave drive’, ‘peer drive’, or ‘peer storage device’) used as the slave device among the drives” in paragraph 0026; “In addition, the first drive 130-1 may be used as a master drive for issuing a command to each of drives 130-2, 130-3, 130-4, and 130-6. Moreover, as shown in FIG. 6 or 7, when the first drive 130-1 is used as a master drive, a second drive 130-2 may be used as a slave drive (or peer drive) and, when the  second drive 130-2 is used as a master drive, a third drive 130-3 may be used as a slave drive (or peer drive)” in paragraph 0029] configured to store data based on a RAID level [e.g., “In other words, the first drive 130-1 shown in FIG. 7 may function as the host system 110 shown in FIG. 1” in paragraph 0146; “According to at least some example embodiments of the inventive concepts, RAID systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034; “The host system 110 creates the first RAID build command CMD1 which will be executed by the first drive 130-1. The first RAID build command CMD1 includes a first operation code OP1, the first rebuild allocation information RAI1, and the number NUM” in paragraph 0076;  “The host system 110 may transmit each of RAID rebuild commands CMDi (where i is 1, 2, 3, or 4) to each of the source drives 130-1 to 130-4 through the PCIe switch 120 for the RAID  rebuild operation. The RAID rebuild command CMDi may include an operation code OPi instructing execution of the RAID rebuild operation, rebuild allocation information (RAIi), and the number (or information on the number; NUM) of source drives 130-1 to 130-4 necessary for RAID rebuilding” in paragraph 0045]; 
a slave storage device [e.g., “Moreover, as shown in FIG. 6 or 7, when the first drive 130-1 is used as a master drive, a second drive 130-2 may be used as a slave drive (or peer drive) and, when the second drive 130-2 is used as a master drive, a third drive 130-3 may be used as a slave drive (or peer drive)” in paragraph 0029] configured to store the data according to a command distributed from the master storage device [e.g., “According to at least some example embodiments of the inventive concepts, RAID systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034; “After the defect drive 130-5 is physically replaced with the rebuild drive 130-6 (S120), the host system 110 transmits a RAID rebuild command of the rebuild drive 130-6 to each of the drives  130-1 to 130-4 through the PCIe switch 120  (S130)” in paragraph 0038]; and 
a controller hub [e.g., PCIe Switch 120 in fig. 1] configured to couple the slave storage device to the master storage device, 
wherein the master storage device is further configured to: 
transfer the command to the slave storage device through the controller hub when the master storage device receives a command processing request from the host [e.g., “The first control logic circuit 136-1 creates each of read commands (for example, RCMD1 to RCMD4 of FIG. 3) for reading the data (A1, A2, A3, and A4) stored in the first memory region of each of the memory regions 145-1, 145-2, 145-3, and 145-4 based on the first operation code OP1, and transmits each of read commands RCMD2  to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0080; “The host system 110 creates the first RAID  build command CMD1  which will be executed by the first drive 130-1. The first RAID build command CMD1 includes a first operation code OP1, the first rebuild allocation information RAI1, and the number NUM” in paragraph 0076; “For example, the first drive 130-1 functioning as a master device may create a write command, a read command, or the RAID rebuild command CMD1a, CMD2a, CMD3a, or CMD4a for itself using data stored in the first submission queue SQB1, the first completion queue CQB1, and/or the first data buffer DB1, and issue the write command, the read command, or the RAID rebuild command CMD2a, CMD3a, and CMD4a to each of the peer drives 130-2, 130-3, 130-4, and 130-6” in paragraph 0147]; and 
transmit a complete queue (CQ) to the host when operations of the master storage device and the slave storage device are completed in response to the command processing request [e.g., “The first control logic circuit 136-1 reads the indication signal written in the second completion queue CQB2 based on the completion interrupt issued by the second control logic circuit 136-2 and changes a value of the second completion queue Head Doorbell register CH2 from 0 to 1” in paragraph 0084; “According to at least some example embodiments of the inventive concepts, the first control logic circuit 136-1 writes an indication signal indicating a success of generating of the rebuild data A5 or a success of the writing of the rebuild data A5 in the first completion queue CQB1 based on the completion interrupt issued by at least one of the control logic circuits 136-1 to 136-4 and 136-6” in paragraph 0099;  “The first control logic circuit 136-1 changes a value of the first completion queue Tail Doorbell register CT1 from 0 to 1. Then, the first control logic circuit  136-1 issues a completion interrupt to the host system 110 through the PCIe switch 120” in paragraph 0100].
As such above, though Park et al teach the master storage device storing data based on the RAID level, Park et al do not explicitly teach, however Kim teaches the RAID level is determined by the host [e.g., “In addition, the main processor 105 writes the RAID level information and/or partition information output from the host to the storage device 101 or reads and reads the RAID level information and/or partition information stored in the storage device 101. Information may be transmitted to the RAID controller 110” in paragraph 0035].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kim’s teaching above including the host determining the RAID level in order to increase feasibility and/or controllability in accessing data with the storage devices of Park et al.
As to claim 2, the combination of Park et al and Kim teaches wherein the master  storage device is further configured to control the slave storage device such that the data is striped across the slave storage device and the master storage device [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034, “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5 creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107 of Park et al;  “For example, during a write operation or a program operation, the RAID controller 110 implemented in the controller 100 is RAID level 0 (striped set without parity or striping) according to RAID level information (RI of FIG. 2) stored in the storage device 101. RAID level 1 (Mirrored set without parity or Mirroring)” in paragraph 0045 of Kim].
As to claim 3, the combination teaches wherein the master storage device is further configured to control the slave storage device such that the data is mirrored on the slave storage device and the master storage device [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034, “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5  creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107 of Park et al;  “For example, during a write operation or a program operation, the RAID controller 110 implemented in the controller 100 is RAID level 0 (striped set without parity or striping) according to RAID level information (RI of FIG. 2) stored in the storage device 101. RAID level 1 (Mirrored set without parity or Mirroring)” in paragraph 0045 of Kim].
As to claim 4, the combination teaches wherein the master storage device is further configured to generate and store therein a parity for error correction of the data [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034, of Park et al;  “For example, during a write operation or a program operation, the RAID controller 110 implemented in the controller 100 is RAID level 0 (striped set without parity or striping) according to RAID level information (RI of FIG. 2) stored in the storage device 101. RAID level 1 (Mirrored set without parity or Mirroring). … When selecting a mixed RAID level (e.g. RAID 0+1, RAID 1+0, RAID 5+0, RAID 5+1, or RAID 0+1+5), the controller 100 selects Data output from the host according to the RAID level at least one way among the plurality of ways You can write or program” in paragraph 0045 of Kim].
As to claim 5, the combination teaches wherein the master storage device is further configured to generate and store therein a parity for error correction of the data [e.g., “According to at least some example embodiments of the inventive concepts, RAID  systems described in the present disclosure (e.g., RAID systems 100A-100E) are capable of storing data in accordance with any or all of a plurality of RAID schemes, including, for example, standard RAID levels 0-6” in paragraph 0034, “It is assumed that a third drive 130-3A is a drive for storing parity data PDATA of data DATA1 stored in the first drive 130-1 and data DATA2 stored in the second drive 130-2” in paragraph 0153 of Park et al; “For example, during a write operation or a program operation, the RAID controller 110 implemented in the controller 100 is RAID level 0 (striped set without parity or striping) according to RAID level information (RI of FIG. 2) stored in the storage device 101. RAID level 1 (Mirrored set without parity or Mirroring). … When selecting a mixed RAID level (e.g. RAID 0+1, RAID 1+0, RAID 5+0, RAID 5+1, or RAID 0+1+5), the controller 100 selects Data output from the host according to the RAID level at least one way among the plurality of ways You can write or program” in paragraph 0045 of Kim].
As to claim 6, the combination teaches wherein the command processing request includes a read request for reading the data stored in the master and slave storage devices, wherein the master storage device is further configured to read therefrom one or more pieces of the data corresponding to the read request and to transmit the pieces read from the master storage device to host memory, and wherein the slave storage device is further configured to read therefrom one or more pieces of the data corresponding ta the read request and to transmit the pieces read from the slave storage device to the host memory [e.g., “A drive (referred to as ‘master drive’ or ‘master storage device’) used as a master device among drives creates a write command, a read command, or a RAID rebuild command for itself using data stored in the submission queue, the completion queue, and/or the data buffer, and issues or outputs the write command, the read command, or the RAID rebuild command to a drive (referred to as ‘slave drive’, ‘peer drive’, or ‘peer storage device’) used as the slave device among the drives” in paragraph 0026, “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5  creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107 of Park et al; “In addition, during the read operation, the RAID controller 110 implemented in the controller 100 reads data stored in at least one way among a plurality of ways according to a RAID level selected based on RAID level information among a plurality of RAID levels. The read data can be transferred to the host through the data path” in paragraph 0046 of Kim].
As to claim 7, the combination teaches wherein the command processing request includes a write request for storing the data into the master and slave storage devices, wherein the master storage device is further configured to receive one or more pieces of the data corresponding to the write request from host memory, and to store therein the  pieces received from the host memory, and wherein the slave storage device is further configured to receive one or more pieces of the data corresponding to the write request from the hast memory, and to store therein the pieces received from the host memory  [e.g., “A drive (referred to as ‘master drive’ or ‘master storage device’) used as a master  device among drives creates a write command, a read command, or a RAID rebuild command for itself using data stored in the submission queue, the completion queue, and/or the data buffer, and issues or outputs the write command, the read command, or the RAID rebuild command to a drive (referred to as ‘slave drive’, ‘peer drive’, or ‘peer storage device’) used as the slave device among the drives” in paragraph 0026, “Referring to FIGS. 1 to 3, the first controller 135-1 of the first drive 130-1 responsible for a rebuild of the rebuild data A5 creates each of the read commands RCMD1 to RCMD4 based on the first rebuild command CMD1 and transmits each of the read commands RCMD2 to RCMD4 to each of the drives 130-2 to 130-4 through the PCIe switch 120” in paragraph 0107 of Park et al; “For example, during a write operation or a program operation, the RAID controller 110 implemented in the controller 100 is RAID level 0 (striped set without parity or striping) according to RAID level information (RI of FIG. 2) stored in the storage device 101. RAID level 1 (Mirrored set without parity or Mirroring). … When selecting a mixed RAID level (e.g. RAID 0+1, RAID 1+0, RAID 5+0, RAID 5+1, or RAID 0+1+5), the controller 100 selects Data output from the host according to the RAID level at least one way among the plurality of ways You can write or program” in paragraph 0045 of Kim].
As to claim 8, the combination teaches wherein the slave storage device is further configured to notify completion of the operation thereof to the master storage device when the operation thereof is completed in response to the command processing request [e.g., “The first control logic circuit 136-1 reads the indication signal written in the second completion queue CQB2 based on the completion interrupt issued by the second control logic circuit 136-2 and changes a value of the second completion queue Head Doorbell register CH2 from 0 to 1” in paragraph 0084, “According to at least some example embodiments of the inventive concepts, the first control logic circuit 136-1 writes an indication signal indicating a success of generating of the rebuild data A5 or a success of the writing of the rebuild data A5 in the first completion queue CQB1 based on the completion interrupt issued by at least one of the control logic circuits 136-1 to 136-4 and 136-6” in paragraph 0099, “The first control logic circuit 136-1 changes a value of the first completion queue Tail Doorbell register CT1 from 0 to 1. Then, the first control logic circuit  136-1 issues a completion interrupt to the host system 110 through the PCIe switch 120” in paragraph 0100 of Park et al].
As to claim 9, the combination teaches wherein the controller hub is further configured to support Peer-to-Peer (P2P) routing between the master storage device and the slave storage device [e.g., “The source drives 130-1 to 130-4 may transmit or receive data (or source data) necessary for RAID rebuilding to or from each other through the PCIe switch 120 by the peer-to-peer communications to perform the RAID rebuild operation for the rebuild drive 130-6” in paragraph 0044 of Park et al].
As to claim 10, the combination teaches wherein the controller hub is further configured to use a protocol according to Peripheral Component Interconnect (PCI) or PCI Express (PCIe} [e.g., “The source drives 130-1 to 130-4 may transmit or receive data (or source data) necessary for RAID rebuilding to or from each other through the PCIe switch 120 by the peer-to-peer communications to perform the RAID rebuild operation for the rebuild drive 130-6” in paragraph 0044 of Park et al].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Seo et al [US 2015/0301749 A1] teaches selectively generation sub-request upon receiving RAID request from a master.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/27/2022